                     Case UNITED
                          17-16712-LMI Doc 103
                                   STATES      Filed 08/16/19
                                           BANKRUPTCY         Page 1 of 2
                                                            COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                                       CASE NO.: 17-16712-BKC-LMI
                                                                    PROCEEDING UNDER CHAPTER 13

IN RE:

SAUNDRIA CULLINS ANDERSON

_____________________________/
DEBTOR

                                     NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $12705.01.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD, in the form of a money order or cashier's check only. Payments
must be sent to:

       NANCY K. NEIDICH, ESQUIRE
       STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 2099
       MEMPHIS, TN 38101-2099

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by September 30, 2019 to bring the
Debtor totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

   As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed without further notice or hearing.

    I HEREBY CERTIFY that a true and correct copy of this Notice of Delinquency was served, via U.S.
first class mail and/or CM/ECF, upon the parties listed on the attached service list this 16th day of August
2019.



                                                            /s/_____________________________________
                                                                Nancy K. Neidich
                                                            NANCY K. NEIDICH, ESQUIRE
                                                            STANDING CHAPTER 13 TRUSTEE
                                                            P.O. BOX 279806
                                                            MIRAMAR, FL 33027-9806
              Case 17-16712-LMI   Doc 103   Filed 08/16/19   Page 2 of 2
                                                                    NOTICE OF DELINQUENCY
                                                                  CASE NO.: 17-16712-BKC-LMI

                                  SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
SAUNDRIA CULLINS ANDERSON
21290 N MIAMI AVE
MIAMI, FL 33169

ATTORNEY FOR DEBTOR
HUMBERTO RIVERA, ESQ.
PO BOX 211746
ROYAL PALM BEACH, FL 33421
